Citation Nr: 9914831	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-07 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than October 31, 
1997, for assignment of an evaluation of 30 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from May 1977 to September 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1996 and March 1998 rating 
decisions by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By rating decision in 
June 1996, the RO continued a 10 percent evaluation for the 
veteran's bronchial asthma.  A notice of disagreement was 
received in July 1996, and a statement of the case was issued 
that same month.  The Board finds that a written 
communication received from the veteran in late July 1996 
effectively constituted a substantive appeal on the increased 
rating issue.  

By rating decision in March 1998, the RO increased the 
disability evaluation for the veteran's bronchial asthma from 
10 percent to 30 percent, effective from October 31, 1997.  A 
notice of disagreement with the 30 percent rating and the 
effective date was received in April 1998, and a statement of 
the case was issued later that month.  The veteran's 
substantive appeal was received in May 1998.


FINDINGS OF FACT

1.  The veteran's service-connected bronchial asthma is 
primarily manifested by FEV-1 of 86 percent of predicted and 
FEV-1/FVC of 77 percent predicted and requires daily 
inhalational therapy; the disability is productive of no more 
than moderate impairment.

2.  On April 26, 1996, a claim from the veteran was received 
for entitlement to an increased rating for service-connected 
bronchial asthma; by rating decision in June 1996, the claim 
was denied and the veteran initiated and completed an appeal. 

3.  Prior to October 7, 1996, the veteran's bronchial asthma 
was not of such severity as to be considered moderate with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks. 

4.  Effective October 7, 1996, a change in regulatory rating 
criteria allowed for a 30 percent rating for bronchial asthma 
requiring daily inhalational or oral bronchodilator therapy, 
and the evidence shows that the veteran required such therapy 
as of that date.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for the veteran's service-connected bronchial asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1998).

2.  An effective date of October 7, 1996, is warranted for 
assignment of a 30 percent evaluation for bronchial asthma.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.400(o)(2) 
and Diagnostic Code 6602 (1996) and (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating For Bronchial Asthma

The veteran claims that he has suffered an increase in the 
severity of his service-connected bronchial asthma.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  After reviewing the evidence, 
including the reports of the most recent VA examinations, the 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  In this 
regard, the Board notes that in June 1998 the RO sent a 
letter to the veteran requesting that he provide additional 
information concerning treatment for his asthma condition.  
There is no indication that the veteran responded to the RO's 
inquiry.  Thus, contrary to the assertion of the veteran's 
representative in the May 1998 substantive appeal, the duty 
to assist the veteran has thus been met.  38 U.S.C.A. 
§ 5107(a). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A May 1980 Physical Evaluation Board proceeding reflects that 
the veteran was diagnosed with asthma.  Based on service 
medical records and a June 1982 VA examination, in August 
1982 the RO established service connection for bronchial 
asthma and assigned a 10 percent disability evaluation, 
effective from March 17, 1982.  By rating decision in March 
1998, this rating was increased to 30 percent disabling, 
effective from October 31, 1997.

Under the criteria for rating asthma, Diagnostic Code 6602 
provides that a 30 percent evaluation is warranted for FEV-1 
of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent; or daily inhalational or oral bronchodilator 
therapy; or inhalational anti-inflammatory medication.  A 60 
percent evaluation requires FEV-1 of 40 to 55 percent 
predicted or FEV-1/FVC of 40 to 55 percent; or at least 
monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic oral or parenteral corticosteroids.

A June 1996 VA examination reflects that the veteran was on a 
current regimen of Serevent and Maxair inhalers.  The 
diagnosis was asthma.  FEV-1 was reported to be 68 percent of 
predicted and a FEV-1/FVC ratio of 75 was reported. 

A December 1997 VA examination indicates that the veteran 
described daily symptoms of asthma consisting of dyspnea and 
a hacking cough.  He stated that his symptoms were worse at 
night.  He had no admissions to the hospital since his active 
service.  He stated that he was forced to use 112 hours of 
sick leave the past year due to his asthma problems.  The 
veteran had worked as a mail carrier since 1986.  He 
continued to use inhalers on a daily basis.  Physical 
examination of the lungs revealed that they were clear to 
auscultation at rest and with forced expiratory maneuver; 
there was no evidence of rhonchi, crackles, or wheezes.  A 
chest X-ray was within normal limits.  PFT's showed mild 
decreases in both the FVC and FEV-1 with a mild decrease in 
the FEV-1/FVC ratio to 78 percent of predicted.  There was no 
evidence of upper airway obstruction.  The impression was 
mild asthma.  The examiner concurred with the veteran's claim 
that his symptoms had worsened over the years.  

The veteran underwent further VA pulmonary testing in 
February 1998.  Testing revealed FEV of 81 percent of 
predicted, and the FEV-1/FVC ratio was 77 percent.  The 
examiner noted that the results were suggestive of a small 
airway obstruction.

The evidence does show that the veteran requires the daily 
use of inhalers.  However, VA pulmonary function testing 
conducted in December 1997 and February 1998 did not show 
results meeting the criteria for a 60 percent rating.  
Further, as the veteran does not contend, and the evidence 
does not show, monthly doctor visits for treatment of 
exacerbations of asthma, or the use of corticosteroids, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent at this time.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.97, Diagnostic Code 6602.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to an increased evaluation for bronchial 
asthma, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. § 
5107(b).

The potential application of 38 C.F.R. § 3.321(b)(1) has been 
considered.  However,  it has not been shown that the 
veteran's asthma, alone, has resulted in frequent 
hospitalizations or caused a marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Earlier Effective Date

Applicable regulations provide that, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The effective date of an increase in disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2); See also 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

On October 31, 1997, the RO received from the veteran's 
representative a claim for an increased rating for the 
veteran's bronchial asthma.  A rating decision in March 1998 
(which is the rating action appealed to the Board) assigned a 
schedular evaluation of 30 percent for bronchial asthma, 
effective October 31, 1997.  In determining the effective 
date for the 30 percent rating, the RO has apparently viewed 
this date as the date of receipt of the veteran's increased 
rating claim and has determined that an effective date of 
October 31, 1997, is therefore warranted for assignment of a 
30 percent rating since there is no evidence during the 
previous one year period showing that it was factually 
ascertainable that the criteria for a 30 percent rating had 
been met.  After reviewing the claims file, the Board 
believes that an effective date of October 7, 1996, is 
warranted for assignment of the 30 percent rating.  

Of critical importance in the present case is that the record 
shows that the veteran filed a claim for an increased rating 
on April 26, 1996.  Although that claim was denied by rating 
decision in June 1996, a notice of disagreement was received 
in July 1996, and a statement of the case was issued that 
same month.  In reviewing the claims file, the Board notes a 
handwritten letter from the veteran date-stamped as received 
on July 22, 1996.  This communication addressed the asthma 
increased rating issue and the Board finds that it 
effectively constituted a timely substantive appeal from the 
June 1996 rating decision.  

As just noted, the veteran's appeal on the increased rating 
issue originated from the June 1996 rating decision.  That 
determination continued the then-existing 10 percent rating 
under the provisions of Diagnostic Code 6602.  However, 
certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for respiratory disabilities were subsequently 
changed.  Specifically, on September 5, 1996, the VA 
published a final rule, effective October 7, 1996, to amend 
the section of the Schedule for Rating Disabilities dealing 
with respiratory disabilities.  61 FR 46720, Sept. 5, 1996.  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991); White v. Derwinski, 1 Vet.App. 519, 521 
(1991).  Under the circumstances, the veteran's increased 
rating claim must also be reviewed in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claims were filed.

Under the criteria in effect at the time of the veteran's 
April 1996 claim, a 10 percent rating was for application for 
bronchial asthma where mild; paroxysms of asthmatic type 
;breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent rating was warranted where 
moderate; asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  Diagnostic Code 6602 (1996). 

Under the new rating criteria effective October 7, 1996, a 30 
percent evaluation is warranted for FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  Diagnostic Code 6602 (1998).  

As noted above, the veteran's claim is to be reviewed under 
both the old and the new rating criteria.  The Board observes 
that the June 1996 VA examination conducted in connection 
with the veteran's April 1996 claim did not show rather 
frequent asthmatic attacks with moderate dyspnea on exertion 
between attacks.  In fact, the veteran told the examiner that 
his asthma was "under good control."  Therefore, the Board 
is unable to find any basis for assignment of a 30 percent 
rating under the old criteria.  

However, the June 1996 VA examination did show that he was on 
a current regimen of inhaler therapy.  The veteran has 
reported such use to be on a daily basis.  Accordingly, a 30 
percent rating under the new criteria is warranted based on 
the June 1996 VA examination report.  However, the new rating 
criteria was not effective until October 7, 1996, and the 30 
percent rating under the new criteria therefore cannot be 
assigned prior to that date.  Rhodan v. West, 12 Vet. App. 55 
(1998).  In Rhodan, the United States Court of Appeals for 
Veterans Claims (Court) emphasized that where compensation is 
awarded or increased "pursuant to any Act or administrative 
issue, the effective date of such an award or increase . . . 
shall not be earlier than the effective date of the Act or 
administrative issue."  Id. at 4; citing 38 U.S.C.A. 
§ 5110(g).  In short, the Court found that this rule 
prevented the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.



ORDER

Entitlement to a disability evaluation in excess of 30 
percent for the veteran's service-connected bronchial asthma 
is not warranted.  To this extent, the appeal is denied.

Entitlement to an effective date of October 7, 1996, for 
assignment of a 30 percent evaluation for the veteran's 
service-connected bronchial asthma is warranted.  To this 
extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

